         Case 4:13-md-02420-YGR Document 2567 Filed 12/12/19 Page 1 of 2



 1

 2

 3

 4

 5                                UNITED STATES DISTRICT COURT

 6                             NORTHERN DISTRICT OF CALIFORNIA

 7                                                          Case No. 4:13-md-02420-YGR (DMR)
     IN RE: LITHIUM ION BATTERIES
 8   ANTITRUST LITIGATION                                   ORDER GRANTING IN PART MOTION FOR
     ______________________________________                 INDICATIVE RULING
 9   --------------------------------------------
                                                            Dkt. No. 2558
10   This Order relates to the
     Indirect Purchaser Actions
11

12          The motion of objecting class member Gordon Morgan1 for an indicative ruling pursuant to

13   Federal Rule of Civil Procedure 62.1 is GRANTED IN PART. The Court agrees that remand of

14   jurisdiction to consider any effect on the Court’s prior award of attorneys’ fees in this matter at the

15   same time the Court considers a modification in the distribution of the Round 2 settlements would

16   be sensible from a procedural and efficiency standpoint.

17          The Ninth Circuit’s decision Indirect Purchaser Plaintiffs v. Bednarz, No. 17-17367

18   vacated the Court’s approval of the Round 2 settlements between the Indirect Purchaser Plaintiffs

19   and defendants Hitachi, Maxell, NEC, and LG Chem. (See Dkt. No. 2532 herein.) The Ninth

20   Circuit’s decision in Indirect Purchaser Plaintiffs v. Andrews, No. 17-17369 dismissed Andrews’

21   appeal as moot and, at the same time, vacated the Court’s fee award based upon the settlement

22   agreements entered with Hitachi, Maxell, NEC, and LG Chem. (See Dkt. No. 2532 herein.)

23   However, Morgan subsequently filed a notice of appeal of the Court’s fee award order, depriving

24   the Court of jurisdiction over that matter. (Dkt. No. 2534.)

25          Should the Ninth Circuit elect to remand the pending appeal of objector Morgan, this Court

26   will consider whether any modification of its attorney fee award is warranted in connection with

27          1
              Given that objector Michael Frank Bednarz did not file a notice of appeal with respect to
     the Court’s August 16, 2019 Order granting approval of the third-round settlements and granting
28   the motion for attorneys’ fees, Bednarz has no basis for requesting an indicative ruling regarding
     remand of an appeal.

                                                        1
        Case 4:13-md-02420-YGR Document 2567 Filed 12/12/19 Page 2 of 2



 1   the Indirect Purchase Plaintiffs’ revised distribution plan and any class member objections thereto.

 2   (See Dkt. No. 2566, IPPs’ Motion to Direct Notice to the Class Regarding Settlements with LG

 3   Chem, Hitachi Maxell, and NEC Defendants.)

 4          This terminates Docket No. 2558.

 5          IT IS SO ORDERED.

 6   Dated: December 12, 2019
                                                           YVONNE GONZALEZ ROGERS
 7                                                        UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                      2
